UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1038



In Re: SPURGEON MONTGOMERY, JR.,

                                                            Debtor.
_________________________


SPURGEON MONTGOMERY, JR.,

                                                Debtor - Appellant,

          versus


FT MORTGAGE COMPANIES; ALVIN E. FRIEDMAN;
KENNETH J. MACFADYEN; JAMES J. LOFTUS; DANIEL
MENCHEL,

                                            Creditors - Appellees,

          versus


U. S. TRUSTEE,

                                                Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-3103-PJM, BK-97-24338-PM)


Submitted:   May 25, 1999                   Decided:   June 1, 1999
Before ERVIN, WILKINS,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spurgeon Montgomery, Jr., Appellant Pro Se. Michael Thomas Can-
trell, FRIEDMAN & MACFADYEN, P.C., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Wilkins did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. 46(d).


                                2
PER CURIAM:

     Spurgeon Montgomery, Jr., appeals from the district court’s

order dismissing his appeal from the bankruptcy court for failure

to timely file his designation of the record and his appeal brief.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Montgomery v. FT Mortgage Co., No. CA-

98-3103-PJM (D. Md. Dec. 9, 1998).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 3